       Case 4:18-cv-00005-BMM Document 225 Filed 10/06/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION




 ROGER N.M. ONDOUA,
                                                         CV-18-05-GF-BMM-JTJ
                           Plaintiff,

       vs.                                                         ORDER

 MONTANA STATE UNIVERSITY, et
 al,

                           Defendants.




      Plaintiff Roger N.M. Ondoua filed a Complaint against Defendants Montana

State University, Charles Boyer, Barry Jacobsen, Deborah Barkley, Brandi Clark,

Shana Wold, Gadi Reddy, Julie Orcutt, Shad Chrisman, Julie Prewett, and John

Does 1−5. Doc. 1. Plaintiff filed a Motion for Sanctions on August 28, 2020.

Doc. 200. Plaintiff asks this Court to exercise its inherent authority to sanction

Defendants. Doc. 202. Plaintiff argues that Defendants’ conduct in discovery and

document preservation was deceptive and prejudicial. Id.




                                              1
       Case 4:18-cv-00005-BMM Document 225 Filed 10/06/20 Page 2 of 6



                                        ANALYSIS

PERSONNEL FILES

      Plaintiff alleges that Defendants acted deceptively when Defendants initially

withheld certain documents related to Montana State University personnel files.

Doc. 202 at 16−18. These documents include the following: (1) performance

evaluations for Defendants Miller, Reddy, Prewett, and Chrisman; (2) complaints

alleged against Defendant Prewett; (3) various ethics hotline cases alleged against

Defendant Reddy. Defendants initially objected to disclosing the documents,

arguing that Plaintiff’s discovery request was overly broad and in violation of the

individuals’ privacy. Doc. 146 at 20−21.

      United States Magistrate Judge Johnston scheduled a hearing (Doc. 164) and

ordered Defendants to disclose the documents. Doc. 169. Defendants complied

with Judge Johnston’s order and disclosed the documents shortly afterwards.

Doc. 202 at 19−21. Plaintiff argues this practice was deceptive. Doc. 202. This

scenario presents a standard mechanism whereby a party objects to a discovery

request and the opposing party overcomes that objection. Plaintiff does not argue

that Defendants withheld the personnel files after Judge Johnston ordered them to

disclose the documents. Plaintiff argues only that Defendants initially withheld

these documents until this Court resolved their objection. Judge Johnston resolved

the any issue related to Montana State University’s personnel files when he

                                             2
       Case 4:18-cv-00005-BMM Document 225 Filed 10/06/20 Page 3 of 6



ordered Defendants to disclose them. This Court will not relitigate this discovery

issue again under the guise of sanctions.

SPOLIATION

      Plaintiff alleges that Defendants acted deceptively when Defendants failed to

preserve certain documents properly for discovery. Those documents include the

following: (1) Plaintiff’s 2015 performance evaluation; (2) the meme placed on

Plaintiff’s office door; (3) Plaintiff’s email responses to the letters of warning that

MSU issued to him; and (4) the actual letter of warning that MSU issued to

Defendant Reddy. Doc. 202.

      Defendants concede that they could not provide Plaintiff with the

documents. Defendants content that they did not act wrongfully. Doc. 212 at 8.

Defendants claim that Plaintiff already possessed copies of his 2015 performance

evaluation, the meme, and his email responses to Plaintiff’s letters of warning.

Doc. 212 at 14−16. Defendants do not dispute the authenticity of Plaintiff’s

copies. Defendants also claim that they provided Plaintiff with a draft of

Defendant Reddy’s letter of warning instead of the actual letter because the actual

letter had been delivered to Defendant Reddy. Id. Defendants do not contest the

authenticity of the draft letter and do not allege any differences exist between the

draft preserved and the actual letter delivered to Defendant Reddy. Id.




                                               3
       Case 4:18-cv-00005-BMM Document 225 Filed 10/06/20 Page 4 of 6



      Plaintiff seeks various jury instructions to invite the jury to draw negative

inferences from Defendants’ inability to produce these documents.

Doc 202 at 31−32. Negative-inference jury instructions prove unnecessary. The

jury will not need to infer the content of the documents. Plaintiff has copies of his

2015 performance evaluation, the meme, and his email responses to MSU’s letter

of warning. Defendants do not contest at this time the authenticity of these copies.

Defendants conduct proves less than ideal. To ensure that Defendants do not

benefit from their failure to preserve these documents, the Court will take the

following steps: (1) Defendants shall not be allowed later to challenge the

authenticity of any of these documents at trial; and (2) Defendants shall not be

allowed later to argue that the draft of Defendant Reddy’s letter of warning differs

from the actual letter that MSU delivered to Defendant Reddy.

INCOMPLETE DISCOVERY.

      Plaintiff alleges that Defendants acted deceptively when Defendants failed to

provide the following: (1) MSU phone logs in a readable format; (2) Defendant

Jacobsen’s complete notebook; and (3) written documentation related to the

meetings that Defendants conducted when deciding whether to renew Plaintiff’s

employment contract. Doc. 202.

      Defendants claim that they have provided all of the documents in their

possession. Doc. 212. Specifically, Defendants claim that they provided Plaintiff

                                             4
       Case 4:18-cv-00005-BMM Document 225 Filed 10/06/20 Page 5 of 6



with MSU’s phone logs in the only format available and all of Jacobsen’s notes in

their possession. Id. at 16−18. Defendants also claim they did not disclose

documents related to the meetings because no notes were taken during those

meetings.

      This Court dealt with the issue of MSU’s phone logs at oral argument.

Doc. 217. This Court ordered Defendants either to disclose the relevant phone logs

in a readable format, or if that proves impossible, to produce an affidavit

documenting the steps Defendants have taken to obtain readable phone logs. Id.

Defendants filed an affidavit after unsuccessfully pursuing readable phone logs in a

readable format. Doc. 220.

      Plaintiff has not provided any evidence that Defendants currently are

withholding documents related to Jacobsen’s notes or Defendants’ meetings.

Defendants claim that no written memorialization of those meetings exist.

Defendants claim that they disclosed all available notes from Jacobsen’s notebook.

Without evidence that Defendants are continuing to conceal those documents,

sanctions are not appropriate.

                                      ORDER

      Accordingly, IT IS ORDERED that Plaintiff’s Motion for Sanctions is

DENIED in part and GRANTED in part.




                                             5
       Case 4:18-cv-00005-BMM Document 225 Filed 10/06/20 Page 6 of 6



      Defendants shall not challenge at trial the authenticity of Plaintiff’s copy of

Plaintiff’s 2015 performance evaluation.

      Defendants shall not challenge at trial the authenticity of Plaintiff’s copy of

the meme.

      Defendants shall not challenge at trial the authenticity of Plaintiff’s copy of

Plaintiff’s email responses to Plaintiff’s letter of warning.

      Defendants shall not challenge at trial the authenticity of the draft of

Defendant Reddy’s letter of warning.

      Defendants shall not argue at trial that the draft of Defendant Reddy’s letter

of warning differ from the actual letter MSU sent to Defendant Reddy.

      Dated this 6th day of October, 2020.




                                              6
